Title: From Benjamin Franklin to Jacques Le Maire de Gimel, 6 September 1778
From: Franklin, Benjamin
To: Le Maire de Gimel, Jacques


On March 18, 1778, Capt. Jacques Le Maire de Gimel had set sail for his native France with letters from Patrick Henry to Franklin and William Lee. Lee’s orders were to procure arms and ammunition for the state of Virginia. Le Maire, with the cooperation of the American agents, was to assist Lee in procuring and inspecting those military supplies. What Le Maire encountered from the Lee brothers, rather than cooperation, was evasion and abuse, provoking a flurry of desperate letters to Franklin in the fall of 1778.
Le Maire’s misadventures began in late May when he presented himself at Passy. With William Lee in Germany, Franklin immediately located three merchants each of whom was willing to undertake the whole order and give the desired credit. When Arthur Lee then insisted on taking charge of the business, the three possibilities vanished: one merchant flatly withdrew his offer; a second insisted that any agreement be co-signed by Franklin and Adams, which Lee refused; the third offer was rejected for reasons Franklin never knew. Thereafter, Arthur kept the negotiations secret from his colleague, and sent Le Maire to Frankfurt to see his brother William.
William Lee had gotten wind of his orders before Le Maire arrived. He heard he was to purchase 1,000,000 l.t. worth of goods, but was concerned that the state had sent no authority to borrow money. (In fact, Virginia was hoping to barter with tobacco.) As soon as Le Maire arrived, he was sent on what turned out to be a fruitless tour of Germany. Several of the manufacturers he contacted wrote directly to Franklin that they would supply the arms on Franklin’s approval. The Doctor scrupulously turned over this correspondence to Arthur Lee who, to the best of our knowledge, let the matter drop.
The Lees, in the meantime, had begun their own campaigns to quietly procure supplies directly from the French court. On June 3 Arthur requested brass cannon from Vergennes; he enlisted the prince de Montbarey, the French army minister, to follow up this request two days later with a list of Virginia’s military needs and recommendations for supplying them. Vergennes replied to Lee on June 9 with a partial grant of guns. William Lee was working through local French officials. He had persuaded the baron de Breteuil, French ambassador to the Austrian court, to deliver Vergennes the extensive list of desired articles which presumably had come with Le Maire. William’s plan, as he wrote to his brother on June 24, was to convince the French court to make an outright loan of the 1,000,000 l.t.
Le Maire continued his travels throughout the month of June, periodically sending progress reports to William Lee. He had gotten some firm proposals in Strasbourg; Lee, however, found the prices excessive, and answered that a contract was out of the question. At some point before the beginning of August, Le Maire returned to Paris.
For reasons which remain unclear, Arthur Lee signed an agreement with Penet, d’Acosta & freres on July 1, providing for arms to be sent to Virginia no later than September. This was done without the knowledge, or ultimate approval, of William, who maintained a long-standing animosity towards the firm. On August 4, Arthur Lee sent Le Maire to Nantes with authorization to examine and approve the arms and munitions. The captain engaged five specialists in arms, and by mid-month they had begun to examine and test each piece. Le Maire’s new problem, as becomes clear in this and the ensuing documents of this volume, was that Arthur Lee, having refused to answer his letters, now refused to honor his drafts. As the months wore on, Le Maire continued his work, exhausted his personal resources, and turned desperately to Franklin, who felt duty-bound not to interfere. Finally on October 15, Le Maire wrote to William Temple Franklin. The grandfather now seized a diplomatic opportunity for responding: he drafted an apologetic letter to the Frenchman, and apparently directed Temple to send it. The entire incident, which continued well into 1779, reveals another aspect of the brittle protocol observed between Franklin and his Chaillot colleague, and its effect on the individuals who were unlucky enough to fall between the cracks.
 
Sir
Passy, Sept. 6. 1778
As Mr. Lee has undertaken to furnish the whole of what was required by the Government of Virginia, I cannot with Propriety interfere in any Part of that Business, or give any Advice to purchase of other Persons than those he has agreed with. Otherwise I have a very good Opinion of Mr. Gruel, and am satisfy’d that if he engag’d in it, he would execute it with Honour; I would have you write again to Mr. Lee for the Money necessary for your Support. Perhaps Multiplicity of Business has occasion’d him to forget it. If Mr. Tessier shows the Letter I gave him to the Governor, it will do as well as if I wrote another. I am, &c.
To Capt. LemareCopy
 
Notation in Franklin’s hand: Copy of Lett. to Capt. Le Maire from BF. Sept. 6. 78.
